Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                February 18, 2021

The Court of Appeals hereby passes the following order:

A21A0930. QUANTEZ DEMILO BROWN v. THE STATE.

      In February 2020, Quantez DeMilo Brown was convicted of several crimes
including aggravated battery and aggravated assault. Brown’s attorney filed a timely
motion for new trial, and then a new attorney entered an appearance on his behalf and
filed an amended motion for new trial. The trial court denied the motion for new trial
on November 17, 2020. Brown filed a pro se notice of appeal on December 14, 2020.
We lack jurisdiction.
      “A criminal defendant in Georgia does not have the right to represent himself
and also be represented by an attorney, and pro se filings by represented parties are
therefore unauthorized and without effect.” Tolbert v. Toole, 296 Ga. 357, 363 (3)
(767 SE2d 24) (2014) (punctuation omitted). There is nothing in the record indicating
that his attorney either withdrew or was relieved from representation. See White v.
State, 302 Ga. 315, 318 (2) (806 SE2d 489) (2017) (“[D]efense counsel’s duties
toward their clients extend for at least the 30 days after the entry of judgment when
a notice of appeal may be filed.”). Under these circumstances, Brown’s pro se notice
of appeal is a nullity. See Soberanis v. State, 345 Ga. App. 403, 405 (812 SE2d 800)
(2018). For this reason, the appeal is DISMISSED. See id.
      Because Brown was represented by counsel before the trial court, he is
informed of the following in accordance with Rowland v. State, 264 Ga. 872, 875-876
(2) (452 SE2d 756) (1995):


      This appeal has been dismissed because your attorney failed to file a
      proper and timely notice of appeal. If you still wish to appeal, you may
      petition the trial court for leave to file an out-of-time appeal. If the trial
      court grants your request, you will have 30 days from the entry of that
      order to file a notice of appeal referencing your conviction. If the trial
      court denies your request, you will have 30 days from the entry of that
      order to file a notice of appeal referencing the denial of your request for
      an out-of-time appeal.


The Clerk of Court is DIRECTED to send a copy of this order to Brown and to his
attorney, and the latter also is DIRECTED to send a copy to Brown.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          02/18/2021
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.